 



EIGHTH AMENDMENT OF
LOAN AGREEMENT
     THIS EIGHTH AMENDMENT OF LOAN AGREEMENT (“Amendment”) is made this 30th day
of May, 2007 by Summit Hotel Properties, LLC (“Summit Hotel”), a South Dakota
limited liability company, Summit Hospitality V, LLC (“Summit Hospitality”), a
South Dakota limited liability company and First National Bank of Omaha, a
national banking association (“Bank”) and amends that certain Loan Agreement
dated July 20, 2004 between Summit Hotel and Bank (“Loan Agreement”).
     WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Bank
extended to Summit Hotel a Line of Credit in the maximum principal amount of
$18,000,000.00 more fully described in the Loan Agreement;
     WHEREAS, pursuant to that certain First Amendment of Loan Agreement dated
October 1, 2004 and under the terms and conditions thereof, Summit Hotel
requested and Bank advanced the Boise Acquisition Advance;
     WHEREAS, under the terms of that certain Second Amendment of Loan Agreement
dated June of 2005 and under the terms and conditions thereof, the maximum
principal amount available under the Line of Credit was increased to
$25,000,000.00, and Summit Hotel was permitted to use Advances to construct
improvements to Property acquired by Summit Hotel;
     WHEREAS, under the terms of that certain Third Amendment of Loan Agreement
dated August 24, 2005, the Termination Date was extended to June 24, 2007; and
     WHEREAS, under the terms of that certain Fourth Amendment of Loan Agreement
dated March 1, 2006, the maximum principal amount available under the Line of
Credit was increased to $30,000,000.00, West Bank became a participant in the
Line of Credit and the Loan Agreement was otherwise amended as provided for
therein; and
     WHEREAS, under the terms of that certain Fifth Amendment of Loan Agreement
dated April 12, 2006, the Line of Credit was permitted to be used to support the
issuance, for the account of Summit Hotel, of letters of credit;
     WHEREAS, under the terms of that certain Sixth Amendment of Loan Agreement
dated November 17, 2006, the Termination Date was extended to June 24, 2008, the
interest rate applicable to the Line of Credit was amended as provided for
therein and the Loan Agreement was otherwise amended as provided for therein;
          WHEREAS, under the terms of that certain Seventh Amendment of Loan
Agreement dated April 30, 2007, Summit Hospitality was added to the Loan
Agreement and the other Loan Documents as a co-borrower for any property owned
by Summit Hospitality, the repayment provisions of Section 1.5 of the Loan
Agreement were amended, and the Loan Agreement was otherwise amended as provided
for therein; and
     WHEREAS, Summit Hotel and Summit Hospitality have requested, and Bank has
agreed, to increase the maximum principal amount available on the Line of Credit
to $40,000,000.00, and Bank, Summit Hotel and Summit Hospitality agree to amend
the Loan Agreement as provided for herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the amendments to the Loan Agreement
provided for below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:
     1. Capitalized terms used herein shall have the meaning given to such terms
in the Loan Agreement, unless specifically defined herein.
     2. The references to the maximum principal amount of the Line of Credit in
the recital to the Loan Agreement, Section 1.1 of the Loan Agreement and
anywhere else in the Loan Agreement or other Loan Documents which refer to the
maximum principal amount available under the Line of Credit are hereby amended
by deleting the reference to $30,000,000.00 and inserting in lieu thereof
$40,000,000.00.
     3. Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Summit Hotel and Summit Hospitality. To the extent
necessary, the other Loan Documents are hereby amended to be consistent with the
terms of this Amendment.
     4. Summit Hotel and Summit Hospitality each certifies and reaffirms by its
execution hereof that the representations and warranties set forth in the Loan
Agreement and the other Loan Documents are true as of this date, and that no
Event of Default under the Loan Agreement or any other Loan Document, and no
event which, with the giving of notices or passage of time or both, would become
such an Event of Default, has occurred as of execution hereof.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
on the date first written above.

                  FIRST NATIONAL BANK OF OMAHA    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                SUMMIT HOTEL PROPERTIES, LLC,
a South Dakota limited liability
company, by its Company Manager,
THE SUMMIT GROUP, INC.    
 
           
 
  By:   /s/ Kerry W. Boekelheide    
 
      Kerry W. Boekelheide,    
 
      President    
 
                SUMMIT HOSPITALITY V, LLC, a
South Dakota limited liability company,
by its member, SUMMIT HOTEL
PROPERTIES, LLC, a South Dakota
limited liability company, by its
Company Manager, THE SUMMIT
GROUP, INC.    
 
           
 
  By:   /s/ Kerry W. Boekelheide    
 
      Kerry W. Boekelheide,    
 
      President    

 